NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 23, 2015 *
                               Decided October 28, 2015

                                         Before

                           MICHAEL S. KANNE, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 15-1350

POLINA (PAULA) SAMOVSKY,                        Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 14 C 9381
NORDSTROM, INC.,
    Defendant-Appellee.                         Harry D. Leinenweber,
                                                Judge.


                                       ORDER

      Polina (Paula) Samovsky appeals the dismissal at screening of her
employment-discrimination complaint for failure to state a claim. Because the dismissal
was premature, we vacate and remand.



      * The defendant was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2)(C).
No. 15-1350                                                                            Page 2

        On a form complaint, Samovsky ticked off boxes asserting that Nordstrom failed
to hire her because of her sex, national origin, religion, and age. See Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e2-a(1); 29 U.S.C. § 621. She attached to her complaint
a charge of discrimination filed with the EEOC that included an affidavit in which she
elaborated about her unsuccessful quest to apply online for a retail position with
Nordstrom. The affidavit is rambling and confusing, but she essentially describes having
a brief phone conversation with a Nordstrom’s human resources representative, who,
she believes, did not like her accent, discerned her age from the sound of her voice, and
identified her religion from her last name. Despite previous retail experience, she was
not hired, and she was rejected each of the 200 times that she submitted applications
over the course of two and a half years.

         The district court screened Samovsky’s complaint, see 28 U.S.C. § 1915(e)(2)(B)(ii),
concluded that the complaint did not state a claim, and dismissed it with prejudice.
Samovsky, the court explained, did not allege anything to suggest that anyone at
Nordstrom behaved in a discriminatory manner towards her or “even knew anything at
all about her.” Even under lax federal pleading standards, the court continued, “a
discrimination complaint based upon pure speculation and conjecture is not enough to
cut it.”

       On appeal, Samovsky generally challenges the dismissal of her complaint.

       The district court erred in dismissing Samovsky’s complaint because she did state
a claim for employment discrimination. Although we sympathize with the district court
in having to sift through extraneous, often indecipherable statements, Samovsky’s
submission—construed liberally, see Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027–
28 (7th Cir. 2013)—does state a claim of employment discrimination. At bottom she says
that, despite being qualified, she was not hired because she was discriminated against on
account of her national origin, sex, age, and religion. Indeed, “‘I was turned down for a
job because of my race’ is all a complaint has to say.” Tamayo v. Blagojevich, 526 F.3d 1074,
1084 (7th Cir. 2008) (quoting Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir. 1998)). Though
buried under a mound of superfluous, repetitious, and irrelevant assertions, Samovsky’s
allegations do say at least this much.

       We therefore VACATE the judgment and REMAND for further proceedings.